SILVER, J.,
dissenting.
[¶ 33] I respectfully dissent. Any way you analyze this sentence, it is too long. Eugene Downs was a twenty-three-year-old addicted to alcohol and drugs at the time he committed these crimes. Although Downs’s crime spree deprived many good citizens of their property and caused financial loss, these crimes are not in the extreme category that would justify the underlying thirty-year sentence. This Court’s prior decisions and public policy require a much shorter sentence, and we should reserve thirty-year sentences for the most extreme misbehavior.
[¶ 34] Downs burglarized camps and businesses- — some of them more than once — and he stole items from the places he burglarized. When caught, Downs cooperated with the police and led them to various crime scenes. He pled guilty to all of the crimes.
[¶ 35] Downs left high school after the eleventh grade. He has worked sporadically, and he lived with his mother at the time of sentencing. Downs is able to do some automotive repair work, but he suffers from an anxiety disorder that inhibits his work ability. He is now on medication that helps with the anxiety. Most importantly, Downs had no prior criminal record before this series of crimes.
[¶ 36] The trial judge imposed consecutive sentences totaling thirty years, along with twelve years of probation and restitution of $11,400. The trial judge suspended all but six years of the sentence.
I. SENTENCING GOALS
[¶ 37] The Legislature requires the courts to minimize the correctional experience. See 17-A M.R.S. § 1151(3). The likelihood that a drug and alcohol addict will make some error in judgment that violates his probation is very high, and we see far too many of these cases in the court system. These “missteps” are not necessarily criminal behavior, but they may be a violation of probation. Because the terms of Downs’s twelve-year probation period will require him to refrain from any alcohol or drugs of any kind, his thirty-year sentence is much more likely to amount to an “installment plan,” where probation is revoked and the suspended portions of the sentence are reinstated.
[¶ 38] This Court is charged with “pro-motfing] the development and application of criteria for sentencing which are both rational and just.” 15 M.R.S. § 2154(4) (2008). Article I, section 9 of the Maine Constitution declares, “all penalties and punishments shall be proportioned to the offense.” In State v. Lilley, 624 A.2d 935 (Me.1993), we found a split sentence that was severely disproportionate to the crimes to be an error in principle. In that case a woman was sentenced to ten years with all but nine months and one day suspended, for one class B drug offense. Id. at 936. We also spoke in State v. Frechette, 645 A.2d 1128 (Me.1994), about the use of excessive consecutive sentences. In that case a man was sentenced to eighty years in prison for multiple sex offenses on a seven-year-old girl. Id. at 1129. “The net effect of Frechette’s sentences is eight years of incarceration, followed by twenty-four years of probation with an additional seventy-two years of potential incarceration.” Id. We declared Frechette’s sentence too long and sent the matter back for resentencing. Id. at 1129-30. In another case, this Court declared that a forty-year sentence for a series of arsons was excessive. State v. Cloutier, 646 A.2d 358 (Me.1994), overruled on other grounds by State v. Berube, 1997 ME 165, ¶ 19, 698 A.2d 509, 516.
*959[¶ 39] The sentence imposed on Downs is more appropriate for a violent crime such as murder, manslaughter, robbery, or rape. These crimes are punishable by up to thirty years. We need to reserve lengthy prison sentences for those who are violent. As a society, we cannot afford to send young nonviolent offenders into the prison system, where there is a greater risk that they will learn better skills as a criminal and will not be rehabilitated.
[¶ 40] Furthermore, this sentence is not cost effective because the court is sending a twenty-four-year old to prison for up to thirty years and requiring a restrictive probation for twelve years. The cost to the state is enormous in supervising and institutionalizing this young man. The Legislature has already recognized that incarceration often breeds criminality. The sentence is not just and is too expensive for the citizens of Maine to bear. There is a strong likelihood that Downs will spend too much time in the system.
[¶ 41] I would vacate this sentence and remand for resentencing.